UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2010 SMITHFIELD FOODS, INC. Virginia 1-15321 52-0845861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Commerce Street Smithfield, Virginia 23430 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (757) 365-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On March 11, 2010, the Registrant issued a press release announcing its results for thethird quarter of fiscal 2010, which endedJanuary 31, 2010. The information contained in the press release, which is attached as Exhibit 99.1 to this report, is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Press release, dated as of March 11, 2010, announcing the Registrant’s results for thethird quarter of fiscal 2010, which ended January 31, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMITHFIELD FOODS, INC. Date: March 11, 2010 /s/ Robert W. Manly, IV Robert W. Manly, IV Executive Vice President and Chief Financial Officer 3 EXHIBIT
